DETAILED ACTION
Response to Amendment
Acknowledgements
	The amendment of the limitation “position detection system” to “navigation system comprising a field generator” has changed the 112f interpretation.  This limitation no longer invokes 112f as “field generator” is a specific structural limitation.  The limitation will be interpreted under the broadest reasonable interpretation.
	The amendment of the limitation “visualization unit” to “a monitor configured to visualize” has changed the 112f interpretation.  This limitation no longer invokes 112f as “monitor” is a specific structural limitation.  The limitation will be interpreted under the broadest reasonable interpretation.
	The limitations added in claim 69 (compared to now cancelled claim 43) have not changed the 112f interpretation.  The examiner maintains that the 3-prong test is still met by this limitation.  Please see previous action.
	The amendment of “balloon shape computation unit” to “computation unit” has not changed the 112f interpretation.  The examiner maintains that the 3-prong test is still met by this limitation.  Please see previous action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 45 sets forth the 112(f)-invoking terms “a computation unit configured to calculate the shape of the balloon based on a geometry of the inflatable balloon”. A claim with a term that invokes 112(f) is interpreted as requiring the structure disclosed in the specification as corresponding to that term. In the present application, there is no disclosure of any corresponding structure. The computation unit is shown only as a black box (312) in Figure 3. It is described in the specification (see par. [0070]-[0072] and [0130]-[0131] of the pg-publication of the instant application) only in terms of the function it performs. It appears, though it is not clear, that the computation unit involves a computer-implemented function. It is not clear from the disclosure if the unit that performs the claimed function is only software (in which case it cannot invoke 112(f), is hardware only, or if it is a combination of hardware and software. No algorithm is provided for performing all of the claimed functions, which is required when invoking 112(f) for computer-implemented means-plus-function limitations. Consequently, it is impossible to determine scope of the claim because of the lack of disclosure of corresponding structure, which warrants a rejection under 35 USC 112(b). Further, the lack of corresponding structure (including an algorithm, if the limitations are computer-implemented) results in a lack of evidence that Applicant was in possession of the invention as claimed at the time of filing. This warrants a rejection under 35 USC 112(a) for failure to comply with the written description requirement.
Claim 69 sets forth the 112(f)-invoking terms “a device shape reconstruction unit configured to determine a shape of the balloon dilation device based on the position and orientation of the first and the second sensor coils”. A claim with a term that invokes 112(f) is interpreted as requiring the structure disclosed in the specification as corresponding to that term. In the present application, there is no disclosure of any corresponding structure. The device shape reconstruction unit is shown only as a black box (320) in Figure 3. It is described in the specification (see par. [0069] and [0134]-[0135] of the pg-publication of the instant application) only in terms of the function it performs. It appears, though it is not clear, that the device shape reconstruction unit involves a computer-implemented function. It is not clear from the disclosure if the unit that performs the claimed function is only software (in which case it cannot invoke 112(f), is hardware only, or if itis a combination of hardware and software. No algorithm is provided for performing all of the claimed functions, which is required when invoking 112(f) for computer-implemented means-plus-function limitations. Consequently, it is impossible to determine scope of the claim because of the lack of disclosure of corresponding structure, which warrants a rejection under 35 USC 112(b). Further, the lack of corresponding structure (including an algorithm, if the limitations are computer-implemented) results in a lack of evidence that Applicant was in possession of the invention as claimed at the time of filing. This warrants a rejection under 35 USC 112(a) for failure to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-42, 46-48, 59-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 41, the limitation “wherein when the balloon dilation device comprises two sensor coils” renders the claim indefinite.  First, it is unclear if the “two sensor coils” are considered to be from the set of previously recited “at least one sensor coil” set.  Second, the use of the word “when” implies that this is a conditional limitation and not an absolute structural feature of the claim.  The claim can be construed as only requiring the recited limitations under the condition of having two coils, with two coils only being a preferred option and not a requirement.  The examiner suggests amending the claims to positively recite the two sensor coils and linking them to the previously recited coil(s).
In regard to claim 61, it is unclear if the recited second sensor coil is related to the previously recited two sensor coils in claim 41.  It is unclear if claim 61 actually further limits claim 41 because of this clarity issue.
In regard to claim 69, there is no antecedent basis for “the first sensor coil”.  This issue is related to the issues discussed directly above.
In regard to claims 45 and 69, please see the related 112a rejection.  The scope of the claims cannot be ascertained due to the deficiencies of the disclosure.
Dependent claims are rejected by virtue of their dependency on the rejected independent claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 41-42, 46-48, and 59-69 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2006/0004286; hereafter Chang) in view of Chang et al. (US 2006/0004323; hereafter Chang 2).
In regard to claim 41, Chang discloses a system comprising: a balloon dilation device (for example, 220), the balloon dilation device comprising a shaft (222) having an inflation lumen (36 is a balloon; see par. [0118] and a malleable region (see par. [0118]; “All or portion(s) of the shaft 222 may be rigid, flexible, or malleable.”), the malleable region comprising a distal end, an inflatable balloon (36), and at least one sensor coil (16) at the malleable region distal end (for example, see Figure 12); a navigation system  (see par. [0008], [0010], [0022], [0069], [0071], [0075], [0095], [0096], [0099]) comprising a field generator configured to generate an alternating electromagnetic field, the navigation system configured to determine a  position and an orientation of the balloon dilation device based on sensor coil signals provided by the at least one sensor coil of the balloon dilation device (see par. [0095]-[0101], [0118]-[0119]); and a fluid source (balloon 36 is inflated with fluid) attached to the balloon dilation device for feeding a fluid into the balloon.
Chang fails to expressly disclose “wherein when the malleable region is formed to have an angle, the balloon comprises a corresponding bend, and wherein when the balloon dilation device comprises two sensor coils, each of the two sensor coils having a longitudinal axis, and the malleable region of the shaft is deformed plastically, a non-zero angle is enclosed between the longitudinal axes of the two sensor coils” as is now recited in claim 41.  Chang discloses malleable portions of the shaft but fails to expressly disclose that the portions of the shaft under the balloon are malleable.  Change clearly discloses two coils (16) with respective longitudinal axes.  
In a similar art, Chang 2 discloses a balloon dilation device (see Figures 6G-6H) comprising a shaft (628, 638) with a working element (634, 644) in the form of a balloon (see par. [0142]-[0143]), wherein a plastically deformable portion (636, 646) of the shaft is formed under the balloon (see par. [0142]-[0143]; “In another embodiment plastically deformable region 636 is located within working element 634”).  Chang 2 discloses that the plastically deformable portions allow the physician to adjust the angles of the device so that the device can be used for several different anatomical regions of the same patient (see par. [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang with the malleable shaft portion within the confines of the balloon as taught by Chang 2 in order to provide a device that was suitably adjustable for the desired procedure.  The modification of Chang would result in a malleable region within a balloon so that when the portion is bent, a non-zero angle would be enclosed between the longitudinal axes of the two sensor coils.
In regard to claim 42, Chang discloses further comprising a monitor (80) configured to visualize at least part of the balloon dilation device (see at least par. [0095], [0100]-[0101)).
In regard to claim 46, Chang discloses wherein the shaft further comprises a central lumen (94) having a distal end. 
In regard to claim 47, Chang discloses wherein the central lumen (94) has an opening at the distal end (94 is an infusion/aspiration lumen).
In regard to claim 48, Chang discloses wherein the central lumen comprises a light fiber therein (see par. [0118]; the working device is embodied as an “endoscope”; the ordinary skilled artisan would understand an endoscope to include light fibers).
In regard to claim 59, Chang discloses wherein the balloon dilation device further comprises a handle (226).
In regard to claim 60, Chang discloses wherein the inflatable balloon (36) is attached to the shaft (222) of the balloon dilation device in the malleable region (see par. [0118]: “All or portion(s) of the shaft 222 may be rigid, flexible, or malleable.”).
In regard to claim 61, Chang discloses wherein the balloon dilation device further comprises a second sensor coil (16) that is arranged at the shaft (see Figures 4A, 4C, 4E, 4G, 4l).
In regard to claim 62, Chang discloses wherein the second sensor coil (16) is displaced at a distance in longitudinal direction from the at least one sensor coil (see Figures 4A, 4C, 4E, 4G, 41).
In regard to claim 63, Chang discloses wherein the second sensor coil (16) is arranged at the shaft adjacent to the malleable tip region (see Figures 4A, 4C, 4E, 4G, 4I).
In regard to claim 64, Chang discloses wherein the balloon dilation device further comprises a marker carrier (a sensor equipped guidewire) that is removably arranged inside and extends along a length of the central lumen, wherein the marker carrier comprises the at least one sensor coil (16) (see par. [0077], [0101], [0108], and [0124] for sensor equipped guidewires inserted into sensor equipped tubular devices).
In regard to claims 65-68, the instant disclosure describes the parameters of malleable region length and material choice as being merely preferable, and does not describe malleable region length and material choice as contributing any unexpected results to the system. As such, parameters such as the malleable region length and material choice are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitation of the malleable region length and material choice would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
In regard to claim 69, Chang discloses further comprising a device shape reconstruction unit (any structure involved inflating/deflating balloon 36; inflating and deflating the balloon is considered to be a reconstruction of the shape), for reconstructing the shape of the balloon dilation device based on position and orientation of the balloon dilation device determined by the position detection system (see at least par. [0081]).
Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Chang 2 in view of Mashimo et al. (US 2010/0113939; hereafter Mashimo).
In regard to claims 44 and 45, the combination fails to disclose wherein the fluid source comprises at least one fluid sensor for measuring a physical quantity of a fluid provided by the fluid source and for providing fluid sensor signals representing the measured physical quantity further comprising a balloon shape computation unit configured for computing the shape of the balloon based on fluid sensor signals provided by the at least one fluid sensor of the fluid source.
In a similar art, Mashimo discloses a smart balloon catheter including pressure and diameter sensing features along with a feedback system to control the dilation of the balloon. Ambient pressure of the lumen is detected with multiple pressure sensors located on the distal end of the catheter and displayed on a monitoring device. Ambient pressure results are used to position the distal end of the catheter within the narrowing lumen. A controlled gradual, or stepwise, dilation of the balloon occurs. The pressure sensors detect the ambient pressure of the lumen outside the of the balloon, and the pressure within the balloon. Distances sensors measure the distance between the center of the catheter and the expanded balloon surface. The diameter of the balloon at different cross-sections is determined and displayed on the monitoring device. The volume of the balloon, and the waist of the narrowing lumen, are determined. The rate of the dilation continues as a function of input provided by pressure and distance sensors. The dilation halts based on pressure, distance or volume endpoints.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang with the features of Mashimo in order to provide a balloon dilation system with more accurate and precise balloon dilation.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783